Case 7:20-cv-04651-PMH Document 1-6 Filed 06/17/20 Page 1 of 6




              EXHIBIT “F”
                     Case 7:20-cv-04651-PMH Document 1-6 Filed 06/17/20 Page 2 of 6


                                                                Pimkie Apparels Ltd - Shipped Goods POs
Buyer (KM/SR)       Style                 Category             PO No     Invoice No     Invoice Date   TT Days   Quantity       Invoice Amount                 Status

     KM         MF9RC27010YM     MENS NON DENIM WOVEN BOTTOM   SX6255   201929728132      26-Aug-19    21 Days    10968     $            85,331.04   Shipped, Waiting for payment

     KM         MF9RC27013YM     MENS NON DENIM WOVEN BOTTOM   SX6244   201929755224      26-Aug-19    21 Days     432      $             3,006.72   Shipped, Waiting for payment

     KM         MC9RC21025YM      MEN'S DENIM WOVEN BOTTOM     SN2928   201930469765      30-Sep-19    21 Days     3996     $            26,493.48   Shipped, Waiting for payment

     KM         MC9RC21025YM      MEN'S DENIM WOVEN BOTTOM     SN2937   201930469684      30-Sep-19    21 Days     1250     $             8,287.50   Shipped, Waiting for payment

     KM         SWC20JB5312JR       WOMEN'S WOVEN BOTTOM       SQ2422   201931673827      18-Nov-19    21 Days     9228     $            47,661.08   Shipped, Waiting for payment

     KM         MF9RC21441YM      MEN'S DENIM WOVEN BOTTOM     SP2910   201931988729      2-Dec-19     21 Days     2160     $            19,595.52   Shipped, Waiting for payment

     KM         MF9RC21442YM      MEN'S DENIM WOVEN BOTTOM     SP2911   201931989141      2-Dec-19     21 Days     2160     $            19,612.80   Shipped, Waiting for payment

     KM         MS9RC21452YM      MEN'S DENIM WOVEN BOTTOM     SP2912   201931989268      2-Dec-19     21 Days     3840     $            34,867.20   Shipped, Waiting for payment

     KM         MF9RC21451YM      MEN'S DENIM WOVEN BOTTOM     SP3004   201932131608      9-Dec-19     21 Days     3808     $            34,576.64   Shipped, Waiting for payment

     KM         MC9RC21061YM      MEN'S DENIM WOVEN BOTTOM     SR3002   202032994688      20-Jan-20    21 Days     1344     $             8,773.65   Shipped, Waiting for payment

     KM         MC9RC21062YM      MEN'S DENIM WOVEN BOTTOM     SQ2984   202032994825      20-Jan-20    21 Days     1344     $             9,418.77   Shipped, Waiting for payment

     KM         MC9RC21063YM      MEN'S DENIM WOVEN BOTTOM     SP2989   202032994902      20-Jan-20    21 Days     1272     $             8,914.18   Shipped, Waiting for payment

     KM         WS20LS53100MI       WOMEN'S WOVEN BOTTOM       SS1170   202033397897      10-Feb-20    21 Days     1854     $             6,816.75   Shipped, Waiting for payment

     KM         WS20LS53100MIS      WOMEN'S WOVEN BOTTOM       SS1147   202033398364      10-Feb-20    21 Days     1845     $             6,642.00   Shipped, Waiting for payment

     KM         WC20LS58042MI       WOMEN'S WOVEN BOTTOM       SS1118   202033398438      10-Feb-20    21 Days     3906     $            10,648.89   Shipped, Waiting for payment

     KM         WS20LS15005MI       WOMEN'S WOVEN BOTTOM       SV1145   202033398792      10-Feb-20    21 Days     3892     $            11,059.39   Shipped, Waiting for payment

     KM         WC20LS15005MI       WOMEN'S WOVEN BOTTOM       SV1205   202033398917      10-Feb-20    21 Days     1673     $             4,753.95   Shipped, Waiting for payment

     KM         WC20LS53173MI       WOMEN'S WOVEN BOTTOM       SV1204   202033399391      10-Feb-20    21 Days    10680     $            35,350.80   Shipped, Waiting for payment

     KM         WC20LS54179PL       WOMEN'S WOVEN BOTTOM       SG7002   202033627411      10-Feb-20    21 Days     3120     $            13,837.20   Shipped, Waiting for payment

     KM         WC20LS54179PL       WOMEN'S WOVEN BOTTOM       SI7001   202033399764      10-Feb-20    21 Days     3384     $            15,008.60   Shipped, Waiting for payment

     KM         WC20LS15005PL       WOMEN'S WOVEN BOTTOM       SI7005   202033399839      10-Feb-20    21 Days     2196     $             7,488.00   Shipped, Waiting for payment

     KM         WS20LS58042MI       WOMEN'S WOVEN BOTTOM       SS1146   202033400030      10-Feb-20    21 Days     1876     $             5,113.96   Shipped, Waiting for payment

     KM         SWS20JB5312JR       WOMEN'S WOVEN BOTTOM       SR2423   202033495087      10-Feb-20    21 Days     2004     $            10,292.55   Shipped, Waiting for payment

     KM         WC20LS53100MI       WOMEN'S WOVEN BOTTOM       SS1201   202033674986      17-Feb-20    21 Days    16248     $            59,743.90   Shipped, Waiting for payment

     KM         WC20LS53100MIS      WOMEN'S WOVEN BOTTOM       SV1202   202033675072      17-Feb-20    21 Days    16248     $            58,492.80   Shipped, Waiting for payment

     KM         WC20LS54022MI       WOMEN'S WOVEN BOTTOM       SP2506   202033675415      17-Feb-20    21 Days     5880     $            23,425.91   Shipped, Waiting for payment

     KM         WC20LS54022MIS      WOMEN'S WOVEN BOTTOM       SP2438   202033676360      17-Feb-20    21 Days     5880     $            22,973.16   Shipped, Waiting for payment

     KM         WC20LS58042PL       WOMEN'S WOVEN BOTTOM       SJ7009   202033681323      17-Feb-20    21 Days     1656     $             5,420.09   Shipped, Waiting for payment

     KM         WC20LS58042PL       WOMEN'S WOVEN BOTTOM       SI7003   202033679449      17-Feb-20    21 Days     990      $             3,240.77   Shipped, Waiting for payment

     KM         WC20LS53173PL       WOMEN'S WOVEN BOTTOM       SI7004   202033678041      17-Feb-20    21 Days     1476     $             5,866.12   Shipped, Waiting for payment

     KM         WC20LS53173PL       WOMEN'S WOVEN BOTTOM       SH7007   202033678015      17-Feb-20    21 Days     1440     $             5,716.80   Shipped, Waiting for payment

     KM         WC20LS54022PL       WOMEN'S WOVEN BOTTOM       SI7006   202033677266      17-Feb-20    21 Days     2196     $            10,431.00   Shipped, Waiting for payment

     KM         WC20LS54179MI       WOMEN'S WOVEN BOTTOM       SS1176   202033678633      17-Feb-20    21 Days     5880     $            21,732.48   Shipped, Waiting for payment

     KM         WC20LS58042MI       WOMEN'S WOVEN BOTTOM       SS1119   202033699914      17-Feb-20    21 Days     7560     $            20,638.80   Shipped, Waiting for payment

     KM         WC20LS15005MI       WOMEN'S WOVEN BOTTOM       SS1203   202033699872      17-Feb-20    21 Days     7848     $            22,304.02   Shipped, Waiting for payment

     KM         WC20LS53100PL       WOMEN'S WOVEN BOTTOM       SK7008   202033699846      17-Feb-20    21 Days     990      $             4,385.70   Shipped, Waiting for payment

     KM         WS20RC54200MI       WOMEN'S WOVEN BOTTOM       SR1367   202033700101      17-Feb-20    21 Days     3406     $            15,122.64   Shipped, Waiting for payment

     KM         WS20RC54201MI       WOMEN'S WOVEN BOTTOM       SS1369   202033700411      17-Feb-20    21 Days    13182     $            59,714.46   Shipped, Waiting for payment

     KM         WS20RC54202MI       WOMEN'S WOVEN BOTTOM       ST1372   202033700772      17-Feb-20    21 Days     2912     $            13,389.38   Shipped, Waiting for payment

     KM         WS20RC54203MI       WOMEN'S WOVEN BOTTOM       SS1493   202033702158      17-Feb-20    21 Days     3406     $            17,261.61   Shipped, Waiting for payment

     KM         WS20RC54204MI       WOMEN'S WOVEN BOTTOM       SV1471   202033702206      17-Feb-20    21 Days    14664     $            76,440.04   Shipped, Waiting for payment

     KM         WS20RC54207MI       WOMEN'S WOVEN BOTTOM       SU1519   202033702470      17-Feb-20    21 Days    10244     $            64,021.09   Shipped, Waiting for payment

     KM         WS20RC54214MI       WOMEN'S WOVEN BOTTOM       SR1522   202033702818      17-Feb-20    21 Days     2561     $            16,792.48   Shipped, Waiting for payment

     KM         WS20RC54206MI       WOMEN'S WOVEN BOTTOM       SV1497   202033702373      17-Feb-20    21 Days    12714     $            79,335.36   Shipped, Waiting for payment

     KM         WS20RC54213MI       WOMEN'S WOVEN BOTTOM       SP2430   202033702534      17-Feb-20    21 Days     3315     $            22,276.80   Shipped, Waiting for payment

     KM         WS20RC54200MI       WOMEN'S WOVEN BOTTOM       SS1368   202033681821      17-Feb-20    21 Days     720      $             3,196.80   Shipped, Waiting for payment

     KM         WS20RC54201MI       WOMEN'S WOVEN BOTTOM       SV1370   202033700468      17-Feb-20    21 Days     1840     $             8,335.20   Shipped, Waiting for payment

     KM         WS20RC54201MI       WOMEN'S WOVEN BOTTOM       SV1371   202033700528      17-Feb-20    21 Days     720      $             3,262.32   Shipped, Waiting for payment

     KM         WS20RC54202MI       WOMEN'S WOVEN BOTTOM       SS1373   202033700856      17-Feb-20    21 Days     200      $              919.60    Shipped, Waiting for payment

     KM         WS20RC54203MI       WOMEN'S WOVEN BOTTOM       SV1374   202033648270      17-Feb-20    21 Days     720      $             3,648.96   Shipped, Waiting for payment

     KM         WS20RC54208MI       WOMEN'S WOVEN BOTTOM       SV1547   202033655617      17-Feb-20    21 Days     120      $              687.70    Shipped, Waiting for payment

     KM         WS20RC54205MI       WOMEN'S WOVEN BOTTOM       SR1496   202033653033      17-Feb-20    21 Days     200      $             1,042.60   Shipped, Waiting for payment

     KM         WS20RC54207MI       WOMEN'S WOVEN BOTTOM       SU1520   202033653344      17-Feb-20    21 Days     1116     $             6,975.00   Shipped, Waiting for payment

     KM         WS20RC54207MI       WOMEN'S WOVEN BOTTOM       SU1521   202033653951      17-Feb-20    21 Days     564      $             3,525.00   Shipped, Waiting for payment

     KM         WS20RC54209MI       WOMEN'S WOVEN BOTTOM       SQ2524   202033655863      17-Feb-20    21 Days     2561     $            15,243.07   Shipped, Waiting for payment

     KM         WS20RC54210MI       WOMEN'S WOVEN BOTTOM       ST2416   202033656092      17-Feb-20    21 Days     3406     $            19,455.07   Shipped, Waiting for payment

     KM         WS20RC54211MI       WOMEN'S WOVEN BOTTOM       ST2417   202033656151      17-Feb-20    21 Days     3406     $            16,675.77   Shipped, Waiting for payment

     KM         WS20RC54215MI       WOMEN'S WOVEN BOTTOM       SQ2431   202033669967      17-Feb-20    21 Days     3406     $            19,128.09   Shipped, Waiting for payment

     KM         WS20RC54216MI       WOMEN'S WOVEN BOTTOM       SP2432   202033670285      17-Feb-20    21 Days     2561     $            14,505.51   Shipped, Waiting for payment

     KM         WS20RC54205MI       WOMEN'S WOVEN BOTTOM       SS1495   202033652883      17-Feb-20    21 Days     2743     $            14,298.63   Shipped, Waiting for payment

     KM         WS20RC54208MI       WOMEN'S WOVEN BOTTOM       SV1524   202033655189      17-Feb-20    21 Days     2314     $            13,261.53   Shipped, Waiting for payment

     KM         MS0IK23533MM          MEN'S SWIM SHORTS        BDEOW    2020233688427     17-Feb-20    21 Days     1484     $             5,668.88   Shipped, Waiting for payment

     KM         MS0IK23533MM          MEN'S SWIM SHORTS        BDEKW    202033699053      17-Feb-20    21 Days     864      $             3,300.48   Shipped, Waiting for payment
                     Case 7:20-cv-04651-PMH Document 1-6 Filed 06/17/20 Page 3 of 6


                                                                Pimkie Apparels Ltd - Shipped Goods POs
Buyer (KM/SR)       Style                 Category             PO No     Invoice No    Invoice Date   TT Days   Quantity       Invoice Amount                  Status

     KM         MS0IK23535MM          MEN'S SWIM SHORTS        BDEKU    202033699285     17-Feb-20    21 Days     864      $              3,300.48   Shipped, Waiting for payment

     KM         MS0IK23535MM          MEN'S SWIM SHORTS        BDEKT    202033699407     17-Feb-20    21 Days     1484     $              5,668.88   Shipped, Waiting for payment

     KM         MS0IK23621YM          MEN'S SWIM SHORTS        BDDZI    202033699567     17-Feb-20    21 Days     1057     $              4,211.09   Shipped, Waiting for payment

     KM         MS0IK23621YM          MEN'S SWIM SHORTS        BDDZJ    202033699616     17-Feb-20    21 Days     888      $              3,537.79   Shipped, Waiting for payment

     KM         MS0IK23623YM          MEN'S SWIM SHORTS        BDENJ    202033699637     17-Feb-20    21 Days     600      $              2,390.40   Shipped, Waiting for payment

     KM         MS0IK23623YM          MEN'S SWIM SHORTS        BDDYR    202033699657     17-Feb-20    21 Days     1057     $              4,211.09   Shipped, Waiting for payment

     KM         MS0IK23622YM          MEN'S SWIM SHORTS        BDEID    202033699718     17-Feb-20    21 Days     1057     $              4,637.21   Shipped, Waiting for payment

     KM         MS0IK23622YM          MEN'S SWIM SHORTS        BDEIE    202033699750     17-Feb-20    21 Days     888      $              3,895.66   Shipped, Waiting for payment

     KM         MS0IK23652YM          MEN'S SWIM SHORTS        BDDZK    202033699803     17-Feb-20    21 Days     1057     $              4,629.66   Shipped, Waiting for payment

     KM         MS0IK23652YM          MEN'S SWIM SHORTS        BDDZL    202033699781     17-Feb-20    21 Days     696      $              3,048.48   Shipped, Waiting for payment

     KM         WC9RC54070MIS       WOMEN'S WOVEN BOTTOM       SV1672   202033825391     24-Feb-20    21 Days     3294     $            23,463.71    Shipped, Waiting for payment

     KM         WC9RC54070MI        WOMEN'S WOVEN BOTTOM       SV1444   202033825175     24-Feb-20    21 Days     3294     $            23,843.25    Shipped, Waiting for payment

     KM         WC9RC54070MI        WOMEN'S WOVEN BOTTOM       SU1445   202033825125     24-Feb-20    21 Days     5760     $            41,690.88    Shipped, Waiting for payment

     KM         WC9RC54070MI        WOMEN'S WOVEN BOTTOM       SS1473   202033824936     24-Feb-20    21 Days     8184     $            59,235.79    Shipped, Waiting for payment

     KM         WC9RC54070MI        WOMEN'S WOVEN BOTTOM       SV1523   202033825258     24-Feb-20    21 Days     4512     $            32,657.87    Shipped, Waiting for payment

     KM         WC9RC54070MIS       WOMEN'S WOVEN BOTTOM       SV1447   202033825363     24-Feb-20    21 Days     6216     $            44,276.57    Shipped, Waiting for payment

     KM         WC9RC54070MIS       WOMEN'S WOVEN BOTTOM       SU1446   202033825305     24-Feb-20    21 Days     7848     $            55,901.31    Shipped, Waiting for payment

     KM         WC9RC54070MIS       WOMEN'S WOVEN BOTTOM       SX1671   202033825429     24-Feb-20    21 Days     4968     $            35,387.07    Shipped, Waiting for payment

     KM         WS20RC54200MI       WOMEN'S WOVEN BOTTOM       SS1368   202033986444     2-Mar-20     21 Days     1220     $              5,416.80   Shipped, Waiting for payment

     KM         WS20RC54201MI       WOMEN'S WOVEN BOTTOM       SV1370   202034056550     2-Mar-20     21 Days     2640     $            11,959.20    Shipped, Waiting for payment

     KM         WS20RC54201MI       WOMEN'S WOVEN BOTTOM       SV1371   202033988339     2-Mar-20     21 Days     1220     $              5,527.82   Shipped, Waiting for payment

     KM         WS20RC54202MI       WOMEN'S WOVEN BOTTOM       SS1373   202033992165     2-Mar-20     21 Days     800      $              3,678.40   Shipped, Waiting for payment

     KM         WS20RC54203MI       WOMEN'S WOVEN BOTTOM       SV1374   202033992432     2-Mar-20     21 Days     1220     $              6,182.96   Shipped, Waiting for payment

     KM         WS20RC54204MI       WOMEN'S WOVEN BOTTOM       SU1472   202033993384     2-Mar-20     21 Days     4440     $            23,145.72    Shipped, Waiting for payment

     KM         WS20RC54204MI       WOMEN'S WOVEN BOTTOM       SU1494   202033993441     2-Mar-20     21 Days     2220     $            11,572.86    Shipped, Waiting for payment

     KM         WS20RC54205MI       WOMEN'S WOVEN BOTTOM       SR1496   202033993766     2-Mar-20     21 Days     800      $              4,170.40   Shipped, Waiting for payment

     KM         WS20RC54206MI       WOMEN'S WOVEN BOTTOM       SV1497   202033993810     2-Mar-20     21 Days     4342     $            27,094.08    Shipped, Waiting for payment

     KM         MS20RC24302YM    MENS NON DENIM WOVEN BOTTOM   SP3129   202034048987     2-Mar-20     21 Days    11866     $            58,440.05    Shipped, Waiting for payment

     KM         MS20RC28405YM    MENS NON DENIM WOVEN BOTTOM   SX6338   202034012158     2-Mar-20     21 Days     8118     $            63,125.56    Shipped, Waiting for payment

     KM         MS20RC28406YM    MENS NON DENIM WOVEN BOTTOM   SX6339   202034012256     2-Mar-20     21 Days     2430     $            19,828.80    Shipped, Waiting for payment

     KM         WS20RC54212MI       WOMEN'S WOVEN BOTTOM       ST2418   202034138540     9-Mar-20     21 Days     6708     $            32,520.38    Shipped, Waiting for payment

   KM Total                                                                                                      349621    $          1,844,056.51

     SR         MF9RT28489YM     MENS NON DENIM WOVEN BOTTOM   BDYGF    201929728204     26-Aug-19    21 Days     5194     $            32,410.56    Shipped, Waiting for payment

     SR          WC20JB5312JR       WOMEN'S WOVEN BOTTOM       BDDPX    201931673708     18-Nov-19    21 Days    13512     $            69,787.23    Shipped, Waiting for payment

     SR         WS20RT54202MI       WOMEN'S WOVEN BOTTOM       BDENK    201931673891     18-Nov-19    21 Days     1222     $              5,618.76   Shipped, Waiting for payment

     SR         WS20RT54204MI       WOMEN'S WOVEN BOTTOM       BDENN    201931673960     18-Nov-19    21 Days     5122     $            26,699.79    Shipped, Waiting for payment

     SR         MF9RT21451YM      MEN'S DENIM WOVEN BOTTOM     BDHPW    201932302859     16-Dec-19    21 Days     2336     $            21,192.20    Shipped, Waiting for payment

     SR         MF9RT21452YM      MEN'S DENIM WOVEN BOTTOM     BDHPV    201932301782     16-Dec-19    21 Days     2368     $            21,482.50    Shipped, Waiting for payment

     SR         MF9RT21441YM      MEN'S DENIM WOVEN BOTTOM     BDHPT    201932302126     16-Dec-19    21 Days     1888     $            17,143.04    Shipped, Waiting for payment

     SR         MF9RT21442YM      MEN'S DENIM WOVEN BOTTOM     BDHPU    201932302461     16-Dec-19    21 Days     1872     $            16,982.79    Shipped, Waiting for payment

     SR         WS20RT54202MI       WOMEN'S WOVEN BOTTOM       BDENK    201932525927     23-Dec-19    21 Days     1092     $              5,021.02   Shipped, Waiting for payment

     SR         WS20RT54204MI       WOMEN'S WOVEN BOTTOM       BDENN    201932526731     23-Dec-19    21 Days     4459     $            23,243.74    Shipped, Waiting for payment

     SR          WS20JB5312JR       WOMEN'S WOVEN BOTTOM       BDEGN    202033495039     10-Feb-20    21 Days     3600     $            18,489.60    Shipped, Waiting for payment

     SR         WS20RT54201MI       WOMEN'S WOVEN BOTTOM       BDDYS    202033734080     17-Feb-20    21 Days     960      $              4,348.80   Shipped, Waiting for payment

     SR         WS20RT54201MI       WOMEN'S WOVEN BOTTOM       BDENM    202033700366     17-Feb-20    21 Days     2200     $              9,966.00   Shipped, Waiting for payment

     SR         WS20RT54200MI       WOMEN'S WOVEN BOTTOM       BDDHP    202033698937     17-Feb-20    21 Days     2366     $            10,505.04    Shipped, Waiting for payment

     SR         WS20RT54201MI       WOMEN'S WOVEN BOTTOM       BDENF    202033700196     17-Feb-20    21 Days     9581     $            43,401.93    Shipped, Waiting for payment

     SR         WS20RT54203MI       WOMEN'S WOVEN BOTTOM       BDDJZ    202033702113     17-Feb-20    21 Days     2366     $            11,992.71    Shipped, Waiting for payment

     SR         WS20RT54213MI       WOMEN'S WOVEN BOTTOM       BDEOJ    202033702498     17-Feb-20    21 Days     3120     $            20,966.40    Shipped, Waiting for payment

     SR         WS20RT54214MI       WOMEN'S WOVEN BOTTOM       BDEOK    202033703382     17-Feb-20    21 Days     2509     $            16,450.94    Shipped, Waiting for payment

     SR         WS20RT54200MI       WOMEN'S WOVEN BOTTOM       BDENE    202033700019     17-Feb-20    21 Days     700      $              3,108.00   Shipped, Waiting for payment

     SR         WS20RT54202MI       WOMEN'S WOVEN BOTTOM       BDENI    202033700580     17-Feb-20    21 Days     180      $               828.00    Shipped, Waiting for payment

     SR         WS20RT54203MI       WOMEN'S WOVEN BOTTOM       BDENT    202033645738     17-Feb-20    21 Days     700      $              3,548.30   Shipped, Waiting for payment

     SR         WS20RT540205MI      WOMEN'S WOVEN BOTTOM       BDEOA    202033652243     17-Feb-20    21 Days     180      $               938.16    Shipped, Waiting for payment

     SR         WS20RT54207MI       WOMEN'S WOVEN BOTTOM       BDEDA    202033653172     17-Feb-20    21 Days     7137     $            44,599.11    Shipped, Waiting for payment

     SR         WS20RT54208MI       WOMEN'S WOVEN BOTTOM       BDEDB    202033654634     17-Feb-20    21 Days     1443     $              8,269.84   Shipped, Waiting for payment

     SR         WS20RT54209MI       WOMEN'S WOVEN BOTTOM       BDEOB    202033655752     17-Feb-20    21 Days     2197     $            13,076.54    Shipped, Waiting for payment

     SR         WS20RT54210MI       WOMEN'S WOVEN BOTTOM       BDEOC    202033655906     17-Feb-20    21 Days     3003     $            17,147.13    Shipped, Waiting for payment

     SR         WS20RT54211MI       WOMEN'S WOVEN BOTTOM       BDEOD    202033656127     17-Feb-20    21 Days     3003     $            14,702.69    Shipped, Waiting for payment

     SR         WS20RT54215MI       WOMEN'S WOVEN BOTTOM       BDEOL    202033656238     17-Feb-20    21 Days     2041     $            11,462.26    Shipped, Waiting for payment

     SR         WS20RT54216MI       WOMEN'S WOVEN BOTTOM       BDEOM    202033671771     17-Feb-20    21 Days     1534     $              8,688.58   Shipped, Waiting for payment

     SR         WS20RT54205MI       WOMEN'S WOVEN BOTTOM       BDENQ    202033651949     17-Feb-20    21 Days     2119     $            11,045.86    Shipped, Waiting for payment

     SR         MS0IS23533MM          MEN'S SWIM SHORTS        SO3034   202033688333     17-Feb-20    21 Days     480      $              1,833.60   Shipped, Waiting for payment
                     Case 7:20-cv-04651-PMH Document 1-6 Filed 06/17/20 Page 4 of 6


                                                               Pimkie Apparels Ltd - Shipped Goods POs
Buyer (KM/SR)       Style                Category             PO No     Invoice No    Invoice Date   TT Days   Quantity       Invoice Amount                  Status

      SR        MS0IS23533MM         MEN'S SWIM SHORTS        SO3045   202033699333     17-Feb-20    21 Days     721      $              2,754.22   Shipped, Waiting for payment

      SR        MS0IS23535MM         MEN'S SWIM SHORTS        SN3055   202033699355     17-Feb-20    21 Days     721      $              2,754.94   Shipped, Waiting for payment

      SR        MS0IS23535MM         MEN'S SWIM SHORTS        SO3056   202033699224     17-Feb-20    21 Days     480      $              1,834.08   Shipped, Waiting for payment

      SR        MS0IS23621YM         MEN'S SWIM SHORTS        SO3035   202033699513     17-Feb-20    21 Days     1400     $              5,577.60   Shipped, Waiting for payment

      SR        MS0IS23621YM         MEN'S SWIM SHORTS        SM3036   202033699541     17-Feb-20    21 Days     672      $              2,677.25   Shipped, Waiting for payment

      SR        MS0IS23623YM         MEN'S SWIM SHORTS        SN3039   202033788839     17-Feb-20    21 Days     882      $              3,513.89   Shipped, Waiting for payment

      SR        MS0IS23622YM         MEN'S SWIM SHORTS        SM3037   202033699677     17-Feb-20    21 Days     1484     $              6,499.92   Shipped, Waiting for payment

      SR        MS0IS23622YM         MEN'S SWIM SHORTS        SN3038   202033699697     17-Feb-20    21 Days     600      $              2,628.00   Shipped, Waiting for payment

      SR        MS0IS23652YM         MEN'S SWIM SHORTS        SN3040   202033699821     17-Feb-20    21 Days     1841     $              8,063.58   Shipped, Waiting for payment

      SR        WC9RT54070MI       WOMEN'S WOVEN BOTTOM       BDEJB    202033825593     24-Feb-20    21 Days     2502     $            18,109.48    Shipped, Waiting for payment

      SR        WC9RT54070MI       WOMEN'S WOVEN BOTTOM       BDEJA    202033825572     24-Feb-20    21 Days     1440     $            10,422.72    Shipped, Waiting for payment

      SR        WC9RT54070MI       WOMEN'S WOVEN BOTTOM       BDEIZ    202033825482     24-Feb-20    21 Days     6840     $            49,507.93    Shipped, Waiting for payment

      SR        MC9RT21061YM     MEN'S DENIM WOVEN BOTTOM     BDEFP    202033824410     24-Feb-20    21 Days     1926     $            12,572.93    Shipped, Waiting for payment

      SR        MC9RT21061YM     MEN'S DENIM WOVEN BOTTOM     BDEFQ    202033824329     24-Feb-20    21 Days     630      $              4,112.64   Shipped, Waiting for payment

      SR        MC9RT21062YM     MEN'S DENIM WOVEN BOTTOM     BDEFR    202033824532     24-Feb-20    21 Days     1926     $            13,497.41    Shipped, Waiting for payment

      SR        MC9RT21062YM     MEN'S DENIM WOVEN BOTTOM     BDEFS    202033824484     24-Feb-20    21 Days     630      $              4,415.04   Shipped, Waiting for payment

      SR        MC9RT21063YM     MEN'S DENIM WOVEN BOTTOM     BDEFT    202033824843     24-Feb-20    21 Days     1926     $            13,497.41    Shipped, Waiting for payment

      SR        MC9RT21063YM     MEN'S DENIM WOVEN BOTTOM     BDEFU    202033824691     24-Feb-20    21 Days     630      $              4,415.04   Shipped, Waiting for payment

      SR        WS20RT54200MI      WOMEN'S WOVEN BOTTOM       BDENE    202033986290     2-Mar-20     21 Days     2300     $            10,212.00    Shipped, Waiting for payment

      SR        WS20RT54201MI      WOMEN'S WOVEN BOTTOM       BDENM    202033986970     2-Mar-20     21 Days     6460     $            29,263.80    Shipped, Waiting for payment

      SR        WS20RT54201MI      WOMEN'S WOVEN BOTTOM       BDDYS    202033987256     2-Mar-20     21 Days     3040     $            13,771.20    Shipped, Waiting for payment

      SR        WS20RT54202MI      WOMEN'S WOVEN BOTTOM       BDENI    202033991957     2-Mar-20     21 Days     1540     $              7,084.00   Shipped, Waiting for payment

      SR        WS20RT54203MI      WOMEN'S WOVEN BOTTOM       BDENT    202033992339     2-Mar-20     21 Days     2300     $            11,658.70    Shipped, Waiting for payment

      SR        WS20RT54204MI      WOMEN'S WOVEN BOTTOM       BDENO    202033992870     2-Mar-20     21 Days     8660     $            45,144.58    Shipped, Waiting for payment

      SR        WS20RT54204MI      WOMEN'S WOVEN BOTTOM       BDENP    202033993330     2-Mar-20     21 Days     4000     $            20,852.00    Shipped, Waiting for payment

      SR        WS20RT54205MI      WOMEN'S WOVEN BOTTOM       BDEOA    202033993555     2-Mar-20     21 Days     1480     $              7,713.76   Shipped, Waiting for payment

      SR        MS20RT24501YM   MENS NON DENIM WOVEN BOTTOM   BDEQ6    202034234449     9-Mar-20     21 Days     468      $              2,695.68   Shipped, Waiting for payment

      SR        WS20RT54212MI      WOMEN'S WOVEN BOTTOM       BDEOR    202034138471     9-Mar-20     21 Days     6097     $            29,558.27    Shipped, Waiting for payment

      SR        WC9RT54070MI       WOMEN'S WOVEN BOTTOM       BDEJA    202034300865    16-Mar-20     21 Days     4176     $            30,225.89    Shipped, Waiting for payment

      SR        WC9RT54070MI       WOMEN'S WOVEN BOTTOM       BDEJB    202034300867    16-Mar-20     21 Days     1026     $              7,426.19   Shipped, Waiting for payment

      SR        WC9RT54070MI       WOMEN'S WOVEN BOTTOM       BDEIZ    202034300860    16-Mar-20     21 Days     9120     $            66,010.57    Shipped, Waiting for payment

   SR Total                                                                                                     168402    $           963,421.84

  Grand Total                                                                                                   518023    $          2,807,478.35
                Case 7:20-cv-04651-PMH Document 1-6 Filed 06/17/20 Page 5 of 6


                                             Pimkie Apparels Ltd. - Ready to Ship POs
                                                 "Cancel" date: 21st April 2020
Buyer (KM/SR)        Style              Category          PO No        Quantity         FOB Amount        Ready Date           Status
     KM         MS20BE24214MZ     MEN'S WOVEN BOTTOM      BDEP4         4464 Pcs   $          24,641.28    30-Dec-2019   Ready for Shipment
     KM         MS20BE24214MZ     MEN'S WOVEN BOTTOM      BDEP5         8424 Pcs   $          46,500.48    30-Dec-2019   Ready for Shipment
     KM         MS20BE24214MZ     MEN'S WOVEN BOTTOM      BDEP6         1962 Pcs   $          10,830.24    30-Dec-2019   Ready for Shipment
     KM         MS20RT24501YM     MEN'S WOVEN BOTTOM      BDEP7         7182 Pcs   $          41,368.32    30-Dec-2019   Ready for Shipment
     KM         MS20RT24501YM     MEN'S WOVEN BOTTOM      BDEP8         6408 Pcs   $          36,910.08    30-Dec-2019   Ready for Shipment
     KM         MS20BE24215MZ     MEN'S WOVEN BOTTOM      BDEQ5         3666 Pcs   $          21,468.10    30-Dec-2019   Ready for Shipment
     KM         MS20RT24121YM     MEN'S WOVEN BOTTOM      BDEQK         4740 Pcs   $          24,344.64    30-Dec-2019   Ready for Shipment
     KM         MS20RT24121YM     MEN'S WOVEN BOTTOM      BDEQL         1674 Pcs   $           8,597.66    30-Dec-2019   Ready for Shipment
     KM         MS20RT24121YM     MEN'S WOVEN BOTTOM      BDEQM          468 Pcs   $           2,403.65    30-Dec-2019   Ready for Shipment
     KM         MS20BE24437MZ     MEN'S WOVEN BOTTOM      BDEQN         5746 Pcs   $          27,856.61    30-Dec-2019   Ready for Shipment
     KM         WC20RT54070MIS   WOMEN'S WOVEN BOTTOM     BDER1         5400 Pcs   $          39,085.20    25-Feb-2020   Ready for Shipment
     KM         WC20RT54070MIS   WOMEN'S WOVEN BOTTOM     BDERY        10962 Pcs   $          79,342.96    25-Feb-2020   Ready for Shipment
     KM         WC20RT54070MIS   WOMEN'S WOVEN BOTTOM     BDERZ         8760 Pcs   $          63,404.88    25-Feb-2020   Ready for Shipment
     KM         MS20RT24501YM     MEN'S WOVEN BOTTOM      BDFD9        13384 Pcs   $          77,091.84    30-Dec-2019   Ready for Shipment
     KM          WS20JS54200MI   WOMEN'S WOVEN BOTTOM     BDFDY         2398 Pcs   $          17,505.40    25-Feb-2020   Ready for Shipment
     KM         MS20BE24215MZ     MEN'S WOVEN BOTTOM      BDFEA         4878 Pcs   $          28,565.57    30-Dec-2019   Ready for Shipment
  KM Total                                                             90516 Pcs   $         549,916.91
      SR        MS20RC28500YM     MEN'S WOVEN BOTTOM      SQ3250        8568 Pcs   $          62,512.13    30-Dec-2019   Ready for Shipment
      SR        SWS20JS54200MI   WOMEN'S WOVEN BOTTOM     ST2498        2750 Pcs   $          20,075.00    25-Feb-2020   Ready for Shipment
   SR Total                                                            11318 Pcs   $          82,587.13
 Grand Total                                                          101834 Pcs   $         632,504.04
                          Case 7:20-cv-04651-PMH Document 1-6 Filed 06/17/20 Page 6 of 6


                                 Pimkie Apparels Ltd. - Wings Sheet Damages Calculations
                                       "Cancel" date: 10th Oct 2018, 6th Dec 2019,
                                                                                                 Fabrics and Trims
Buyer (KM/SR)         Category            PO No         Wings No        Quantity    po value                           Status
                                                                                                      Expense
     KM          MEN'S WOVEN BOTTOM     Not Received   MS9NW24215MZ       6,260     $35,995.00       $15,948.52      UNCUT GOODS
     KM          MEN'S WOVEN BOTTOM     Not Received   MS9NW24214MZ       9,556     $52,080.20       $22,198.36      UNCUT GOODS
     KM         WOMEN'S WOVEN BOTTOM       BDFDY       WS20JS54200MI      2,398     $16,805.18       $10,280.00      UNCUT GOODS
     KM         WOMEN'S WOVEN BOTTOM      SV1497       WS20RC54206MI      3,135     $19,562.40        $9,729.00      UNCUT GOODS
     KM         WOMEN'S WOVEN BOTTOM    Not Received   WU20JS54059MI      4,436     $25,994.96       $12,816.00      UNCUT GOODS
     KM         WOMEN'S WOVEN BOTTOM    Not Received   WU20JS53095MI      8,885     $61,839.60       $27,592.00      UNCUT GOODS
     KM         WOMEN'S WOVEN BOTTOM    Not Received   WU20JS58004MI      9,107     $52,456.32       $28,282.00      UNCUT GOODS
  KM Total                                                               43,777    $264,733.66      $126,845.88
     SR          MEN'S WOVEN BOTTOM     Not Received   MS9OL36718MM       1,320      $6,784.80         $615.30       UNCUT GOODS
     SR          MEN'S WOVEN BOTTOM     Not Received   MS9AM27136YM       1,653      $9,152.08         $495.00       UNCUT GOODS
     SR         WOMEN'S WOVEN BOTTOM      ST2498       SWS20JS54200MI     2,750     $19,272.00       $10,480.00      UNCUT GOODS
     SR          MEN'S WOVEN BOTTOM     Not Received   MC20OL28007MM     15,948    $131,666.69       $61,363.20      UNCUT GOODS
     SR         WOMEN'S WOVEN BOTTOM    Not Received   SWU20JS54059MI     6,675     $39,115.50       $19,284.00      UNCUT GOODS
     SR         WOMEN'S WOVEN BOTTOM    Not Received   SWU20JS53095MI    13,359     $92,978.64       $41,486.00      UNCUT GOODS
     SR         WOMEN'S WOVEN BOTTOM    Not Received   SWU20JS58004MI    13,336     $76,815.36       $41,415.00      UNCUT GOODS
  SR Total                                                               55,041    $375,785.07      $175,138.50
 Grand Total                                                             98,818    $640,518.73      $301,984.38
